GREENLIGHT RE ANNOUNCES FOURTH QUARTER AND YEAR END 2 GRAND CAYMAN, Cayman Islands (February 23, 2009) - Greenlight Capital Re, Ltd. (NASDAQ: GLRE) today announced financial results for the fourth quarter and year ended December 31, 2008.Greenlight Re reported a net loss of $31.3 million for the fourth quarter of 2008 compared to net income of $29.2 million for the same period in 2007.The net loss per share was $0.87 for the fourth quarter of 2008, compared to net income per share of $0.80, on a fully diluted basis, for the same period in 2007. Fully diluted book value per share was $13.39 as of December 31, 2008, a 19.2% decrease from $16.57 per share as of December 31, 2007. For the year ended December 31, 2008, the net loss was $120.9 million compared to net income of $35.3 million for the full year in 2007.The net loss per share for the year was $3.36, compared to net earnings per share of $1.15, on a fully diluted basis, for the same period in 2007. “2008 presented a soft reinsurance market and a challenging investment environment.While we were disappointed with the investment result, our underwriting portfolio performed well,” said David Einhorn, Chairman of the Board of Directors of Greenlight Re.“Our conservative balance sheet affords us a good opportunity to take advantage of the dislocations that are now occurring in a hardening reinsurance market and in the capital markets.” Greenlight Re’s financial and operating highlights for the fourth quarter and year ended
